Citation Nr: 0026256	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-08 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the veteran's income was excessive for receipt of 
Improved Disability Pension benefits for the annualized 
period beginning May 1, 1997.


REPRESENTATION

Appellant represented by:	Penelope Crowl Souhrada, 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Ms. [redacted]



ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 decision letter of the 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa, which found that the veteran was no 
longer entitled to non-service connected pension benefits due 
to excessive income.  The veteran had active service from 
July 1944 to May 1946.  The veteran has been found to be 
incompetent, and his wife, his guardian, has pursued his 
claims and this appeal.

The appellant has repeatedly pursued a claim for a waiver of 
recovery of overpayment during this claim.  The RO has not 
yet adjudicated this issue, and it is thus referred to the RO 
for appropriate action.  The appellant has also argued in an 
April 1999 VA Form 9 that her family income has fallen by 
$11,000 per year since the January 1999 RO hearing, as she 
has retired from her position at her employer, effective 
February 1999.  This constitutes a new claim for VA pension 
benefits based upon a change in income, and is not an issue 
for appellate review.  As such, it is not before the Board, 
and is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a January 1998 Improved Pension Eligibility 
Verification report, the appellant reported that the veteran 
received $960 per month and she received $555 per month in 
Social Security benefits in 1997.  She also reported earned 
income of $11,192 for 1997.

2.  The appellant has reported that medical expenses totaled 
$4,843 the 12-month period beginning May 1, 1997.

3.  The veteran's countable annual income minus allowable 
deductions for medical expenses was well in excess of the 
maximum annual income limitation of $16,201 for a veteran 
with a spouse at the aid and attendance rate effective May 1, 
1997.


CONCLUSION OF LAW

The veteran's income was excessive for the receipt of 
Improved Disability Pension benefits effective May 1, 1997.  
38 U.S.C.A. §§ 1503, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served during World War Two, and is now confined 
to a nursing home as a result of Alzheimer-type of dementia.  
A September 1996 rating decision found the veteran totally 
disabled as a result of his illness, and granted non-service 
connected pension benefits as a result, at the aid and 
attendance rate.  That rating decision proposed a finding of 
incompetency, which was instituted in a November 1996 rating 
decision.  

The June 1998 decision letter discontinued non-service 
connected pension benefits effective May 1, 1996 based upon 
excessive income, and the appellant has challenged that 
decision.  In severing payments, the RO found that insurance 
payments made to the veteran's nursing home were income, and 
that this additional income precluded benefits.  However, an 
April 1999 hearing officer's decision contained in a 
supplemental statement of the case found that these insurance 
payments were not income for VA pension purposes.  He further 
found that pension benefits were payable until April 30, 
1997, but that after that date, no pension was payable due to 
excessive income.  Ultimately, what is now on appeal is 
whether the veteran is entitled to pension payments 
subsequent to April 30, 1997.

The maximum annual rate of Improved Disability Pension for a 
veteran with a spouse at the aid and attendance rate 
effective December 1, 1996, was $16,201.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.23(a).  This rate was reduced by the amount of 
countable annual income received by the veteran and his 
dependents.  See 38 U.S.C.A. § 1503; 38 C.F.R. § 3.23(d)(4).  
In determining a veteran's countable income for Improved 
Disability Pension purposes, income of any kind from any 
source is counted, unless specifically excluded pursuant to 
the provisions of 38 C.F.R. § 3.272.  See 38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.  Social Security payments have not been 
specifically excluded as income under these provisions.  In 
determining a veteran's countable income, medical expenses 
paid by the veteran and his family during the applicable 
12-month annualization period shall be used to reduce 
countable income, but only to the extent that such expenses 
exceed 5 percent of the applicable maximum pension income 
limitation.  See 38 U.S.C.A. § 1503; 38 C.F.R. § 3.272(g)(1).  

In a January 1998 Improved Pension Eligibility Verification 
Report, the appellant informed the RO that the veteran 
received $960 per month and that she received $555 per month 
in Social Security payments throughout 1997.  This totals 
$18,180 per year.  The appellant also informed the RO that 
she earned $11,192 in 1997.  There is also evidence of 
interest income of $731.  Thus, total countable income for 
the veteran and his wife was $30,103.

The June 1998 action that terminated payments considered that 
the veteran and his wife had deductible medical expenses of 
$16,310.  However, to a large extent, these expenses were 
deemed to offset income from long-term care insurance by the 
RO hearing officer, and thus, they are no longer deductible 
from countable income, as the long-term care insurance was no 
longer deemed income.  The hearing officer also found that 
the veteran had deductible medical expenses of $4,843, 
effective for the 12-month period beginning May 1, 1997.  The 
total of the veteran's medical expenses exceeds 5 percent of 
the applicable maximum income limitation of $16,201 by 
$4,033.  (5 percent of $16,201 is $810).  When this sum is 
subtracted from the veteran's family's countable income of 
$30,103, he still is left with countable income of $26,070 
for the annualization period beginning May 1, 1997.  Because 
this is well in excess of the applicable maximum annual 
income limitation of $16,201 for a veteran with a spouse at 
the aid and attendance rate effective May 1, 1997, the 
veteran was not eligible for Improved Disability Pension 
benefits.  As such, the Board finds no reasonable basis for 
which to predicate a grant of the benefit sought. 

By this decision, the Board does not imply that the veteran 
cannot establish entitlement to Improved Disability Pension 
benefits in the future.  Indeed, as noted in the 
introduction, the appellant has brought a new claim for 
pension benefits, which has to date not been adjudicated.


ORDER

Because the veteran's family's income was excessive for 
receipt of Improved Disability Pension benefits effective May 
1, 1997, the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




- 5 -
